DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 8, 11 and 17 are objected to because of the following informalities:  
In claim 8, line 18 “the light having second-wavelength” should be “the light having the second-wavelength”.
In claim 11, line 24 “the light having second-wavelength” should be “the light having the second-wavelength”.
In claim 17, line 24 “the light having second-wavelength” should be “the light having the second-wavelength”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4-11, 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “to form the green filter … a blue region of the photoresist body … to form the blue filter” in lines 35-40. Does the applicant intend to claim “to form the green filter” or “to form the blue filter”? Because of this conflict, claim 1 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “to form the green filter … a blue region of the photoresist body … to form the blue filter” to be --to form the blue filter … a blue region of the photoresist body … to form the blue filter--, based on the language in claim 1.
Claim 1 further recites the limitation “the light having the first-wavelength”, “the light having the second-wavelength”, “the light having the third-wavelength” and “a light having the fourth-wavelength” in lines 10-11, 13-14, 16 and 46, respectively. There is insufficient antecedent basis for these limitations in the claim. Because in claim 1, there is no “a light having a first-wavelength”, “a light having a second-wavelength”, “a light having a third-wavelength” and “a light having a fourth-wavelength”, it is unclear which wavelength they refer to. Thereby as being indefinite, claim 1 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the light having the first-wavelength”, “the light having the second-wavelength”, “the light having the third-wavelength” and “a light having the third-wavelength” to be --a light having a first-wavelength--
Claim 4 recites the limitation “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” in lines 6, 9 and 12, respectively. There is insufficient antecedent basis for these limitations in the claim. Because in claims 2 and 4, there is no “a light having a first-wavelength”, “a light having a second-wavelength” and “a light having a third-wavelength”, it is unclear which wavelength they refer to. Thereby as being indefinite, claim 4 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” to be --a light having a first-wavelength--, --a light having a second-wavelength-- and --a light having a third-wavelength--.
Claims 5, 7 and 9 are rejected because they depend upon claim 4; they are likewise rejected under the same rationale as that set forth above with respect to claim 4.
Claim 6 recites the limitation “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” in lines 6, 9 and 12, respectively. There is insufficient antecedent basis for these limitations in the claim. Because in claims 2 and 6, there is no “a light having a first-wavelength”, “a light having a second-wavelength” and “a light having a third-wavelength”, it is unclear which wavelength they refer to. Thereby as being indefinite, claim 6 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-
Claim 8 recites the limitation “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” in lines 6, 9 and 12, respectively. There is insufficient antecedent basis for these limitations in the claim. Because in claims 2 and 8, there is no “a light having a first-wavelength”, “a light having a second-wavelength” and “a light having a third-wavelength”, it is unclear which wavelength they refer to. Thereby as being indefinite, claim 8 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” to be --a light having a first-wavelength--, --a light having a second-wavelength-- and --a light having a third-wavelength--.
Claim 10 recites the limitation “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” in lines 6, 9 and 12, respectively. There is insufficient antecedent basis for these limitations in the claim. Because in claims 2 and 10, there is no “a light having a first-wavelength”, “a light having a second-wavelength” and “a light having a third-wavelength”, it is unclear which wavelength they refer to. Thereby as being indefinite, claim 10 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” to be --a light having a first-wavelength--, --a light having a second-wavelength-- and --a light having a third-wavelength--.
Claim 11 recites the limitation “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” in lines 6, 9 and 12, respectively. There is insufficient antecedent basis for these limitations in the claim. Because in claims 2 and 11, there is no “a light having a first-wavelength”, “a light having a second-wavelength” and “a light having a third-wavelength”, it is unclear which wavelength they refer to. Thereby as being indefinite, claim 11 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” to be --a light having a first-wavelength--, --a light having a second-wavelength-- and --a light having a third-wavelength--.
Claim 13 recites the limitation “a light having the fourth-wavelength” in line 6. There is insufficient antecedent basis for these limitations in the claim. Because in claims 2 and 12-13, there is no “a light having a fourth-wavelength”, it is unclear which wavelength it refers to. Thereby as being indefinite, claim 13 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “a light having the third-wavelength” to be --a light having a fourth-wavelength--.
Claim 15 is rejected because they depend upon claim 13; they are likewise rejected under the same rationale as that set forth above with respect to claim 13.
Claim 17 recites the limitation “the light having the first-wavelength”, “the light having the second-wavelength” and “the light having the third-wavelength” and “a light having the fourth-wavelength” in lines 6, 9, 12 and 40, respectively. There is insufficient antecedent basis for these limitations in the claim. Because in claims 2 and 17, there is no “a light having a first-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washizu (US 2002/0102480).
Regarding claim 2, Washizu discloses a manufacturing method of a display panel (20 in Fig. 2; paragraph [0002]), wherein the display panel comprises a substrate (22), and the manufacturing method comprises steps of:
doping at least three kinds of dye molecules into a colloid used to manufacture a photoresist body (see [0048] teaching color-developing components including three kinds of dye molecules, i.e., blue color-developing dyes, green color-developing dyes and red color-developing dyes; see [0181] "If the color-developing component is encapsulated in the capsule in a solution state, they may be encapsulated in the condition that they are dissolved in the solvent" and [0183] "An aqueous solution in which a water-soluble polymer is dissolved is used ... as a protective colloid" teaching encapsulating the color-developing components in a colloid; see [0267]-[0275] teaching manufacturing the coating solution for a red color-developing layer, a green color-developing layer and a blue color-developing layer to be a color filter forming material which is subjected to exposure and be irradiated with a laser light);
applying the colloid on the substrate to form the photoresist body (see [0274] teaching a red color-developing layer, a green color-developing layer and a blue color-developing layer applied on the support 22); and
irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules ([0275]) so as to form a color filter layer having at least three colors under the radiation of the lights each having different wavelength ([0274]-[0275]).

Regarding claim 4, Washizu discloses the limitations of claim 2 above, and wherein the step of irradiating the photoresist body with the at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength (see 112(b) rejections above) ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]-[0276]);
irradiating the photoresist body with a light having a second-wavelength (see 112(b) rejections above) ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]-[0276]); and
irradiating the photoresist body with a light having a third-wavelength (see 112(b) rejections above) ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]-[0276]).

Regarding claim 18, Washizu discloses a display panel (20 in Fig. 2; [0002]), comprising:
a substrate (22); and
a color filter layer (24, 26, 28) disposed on the substrate, wherein at least three different kinds of dye molecules (see [0048] teaching color-developing components including three different kinds of dye molecules, i.e., blue color-developing dyes, green color-developing dyes and red color-developing dyes) that work in conjunction with at least three corresponding lights each having different wavelengths (see [0267]-[0275] teaching a red color-developing layer, a green color-developing layer and a blue color-developing layer to be a color filter forming .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Washizu in view of Sato (US 4271246).
Regarding claim 3, Washizu discloses the limitations of claim 2 above, and the step of irradiating the photoresist body with the lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength.
However, Washizu does not necessarily disclose after the step, the manufacturing method further comprises a step of: removing the photoresist body that does not become the color filter layer at the same time.

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a photoresist body that does not become a color filter layer is removed as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 5, Washizu discloses the limitations of claim 4 above.
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength comprises:
the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist body to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength.
Sato discloses using masks such that a step of irradiating a photoresist body with a light having a first-wavelength to control dye molecules so as to form a first color filter under the radiation of the first-wavelength light comprises: the light having a first-wavelength passing through a first mask and irradiating a first color region of the photoresist body to control the dye molecules so as to form the first color filter under the radiation of the light having the first-
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 6, Washizu discloses the limitations of claim 2 above, and wherein the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength (see 112(b) rejections above) ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]-[0276]);
irradiating the photoresist body with a light having a second-wavelength (see 112(b) rejections above) ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]-[0276]); and
112(b) rejections above) ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]-[0276]).
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength comprises: the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength.
Sato discloses using masks such that a step of irradiating a photoresist body with a light having a first-wavelength to control dye molecules so as to form a first color filter under the radiation of the first-wavelength light comprises: the light having a first-wavelength passing through a first mask and irradiating a first color region of the photoresist body to control the dye molecules so as to form the first color filter under the radiation of the light having the first-wavelength (see Figs. 5-7 where a first photomask 50 is used to form a first color filter 54 and a first color is cyan, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a red color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method 

Regarding claim 7, Washizu discloses the limitations of claim 4 above.
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises:
the light having the second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength.
Sato discloses using masks such that a step of irradiating a photoresist body with a light having a second-wavelength to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength comprises:
the light having the second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength (see Figs. 5-7 where a second photomask 60 is used to form a second color filter and a second color is magenta, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a green color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).


Regarding claim 8, Washizu discloses the limitations of claim 2 above, and wherein the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength (see 112(b) rejections above) ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]-[0276]);
irradiating the photoresist body with a light having a second-wavelength (see 112(b) rejections above) ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]-[0276]); and
irradiating the photoresist body with a light having a third-wavelength (see 112(b) rejections above) ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]-[0276]).
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises: the light having second-wavelength passing through a second mask and 
Sato discloses using masks such that using masks such that a step of irradiating a photoresist body with a light having a second-wavelength to control dye molecules so as to form a green filter under the radiation of the light having the second-wavelength comprises: the light having second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength (see Figs. 5-7 where a second photomask 60 is used to form a second color filter and a second color is magenta, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a green color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 9, Washizu discloses the limitations of claim 4 above.
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the third-wavelength to control the dye 
the light having the third-wavelength passing through a third mask and then irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength.
Sato discloses using masks such that a step of irradiating a photoresist body with a light having a third-wavelength to control dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength comprises:
the light having the third-wavelength passing through a third mask and then irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength (see Figs. 5-7 a third photomask 70 is used to form a third color filter 74, and a third color is yellow, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a blue color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 10, Washizu discloses the limitations of claim 2 above, and wherein the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength (see 112(b) rejections above) ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]-[0276]);
irradiating the photoresist body with a light having a second-wavelength (see 112(b) rejections above) ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]-[0276]); and
irradiating the photoresist body with a light having a third-wavelength (see 112(b) rejections above) ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]-[0276]).
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the third-wavelength to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength.
Sato discloses using masks such that a step of irradiating a photoresist body with a light having a third-wavelength to control dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength comprises: the light having the third-
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 11, Washizu discloses the limitations of claim 2 above, and wherein the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength (see 112(b) rejections above) ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]-[0276]);
irradiating the photoresist body with a light having a second-wavelength (see 112(b) rejections above) ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]-[0276]); and
112(b) rejections above) ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]-[0276]).
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form the red filter under the radiation of the first-wavelength light comprises: the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist body to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength; the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises: the light having the second-wavelength passing through a second mask and irradiating a green region of the photoresist body to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength; the step of irradiating the photoresist body with the light having the third-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiation a blue region of the photoresist body to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength.
Sato discloses using masks such that a step of irradiating a photoresist body with a light having a first-wavelength to control dye molecules so as to form a first color filter under the radiation of the first-wavelength light comprises: the light having a first-wavelength passing 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein photomasks are used for a photoresist body as described .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Washizu in view of Kuan (US 2006/0012734).
Regarding claim 12, Washizu discloses the limitations of claim 2 above.
While Washizu discloses that a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the fourth color filter is a W filter such that the color filter layer comprises a W filter.
Kuan disclose that a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a white region as Kuan describes the photoresist materials to transmit white lights, for the purpose of forming colorful images (Kuan: [0021]).

Claims 1 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Washizu in view of Sato, and in further view of Kuan.
Regarding claim 1, Washizu discloses a manufacturing method of a display panel (Fig. 2, paragraph [0002]), wherein the display panel comprises a substrate (22), and the manufacturing method comprises steps of:

applying the colloid on the substrate to form the photoresist body (see [0274] teaching a red color-developing layer, a green color-developing layer and a blue color-developing layer applied on the support 22);
irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules ([0275]), so as to form a color filter layer having at least three different colors under the radiation of the lights each having different wavelength ([0274]-[0275]);
wherein the photoresist body is irradiated with a light having a first-wavelength (see 112(b) rejections above) ([0275] “405 nm laser light”) to control the dye molecules, so as to form a red filter under the radiation of the light having the first-wavelength ([0274]-[0276]);
wherein, the photoresist body is irradiated with a light having a second-wavelength (see 112(b) rejections above) ([0275] “660 nm laser light”) to control the dye molecules so as to 112(b) rejections above) ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]-[0276]).
Washizu does not necessarily disclose removing said photoresist body that does not become the color filter layer at the same time; and
using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form the red filter under the radiation of the first-wavelength light comprises: the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist body to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength;
wherein, the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises: the light having the second-wavelength passing through a second mask and irradiating a green region of the photoresist body to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength;
wherein, the step of irradiating the photoresist body with the light having the third-wavelength to control the dye molecules so as to form the blue filter (see 112(b) rejections above) under the radiation of the light having the third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiation a blue region of the 
wherein, the color filter layer further comprises a fourth color filter; the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three different colors under the radiation of the lights each having different wavelengths further comprises: irradiating the photoresist body with a light having a fourth-wavelength (see 112(b) rejections above) to control the dye molecules so as to form a fourth color filter under the radiation of the light having the fourth-wavelength;
wherein, the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth region of the photoresist body to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength.
Sato discloses removing a photoresist body that does not become a color filter layer at the same time (column 3 lines 1-19); and
using masks such that a step of irradiating a photoresist body with a light having a first-wavelength to control dye molecules so as to form a first color filter under the radiation of the first-wavelength light comprises: the light having a first-wavelength passing through a first mask and irradiating a first color region of the photoresist body to control the dye molecules so as to form the first color filter under the radiation of the light having the first-wavelength;

wherein, a step of irradiating a photoresist body with a light having a third-wavelength to control dye molecules so as to form a third color filter under the radiation of the light having the third-wavelength comprises: the light having a third-wavelength passing through a third mask and irradiation a third color region of the photoresist body to control the dye molecules so as to form the third color filter under the radiation of the light having the third-wavelength;
wherein, the color filter layer further comprises a fourth color filter; the step of irradiating a photoresist body with at least three lights each having different wavelength to control dye molecules so as to form the color filter layer having at least three different colors under the radiation of the lights each having different wavelengths further comprises: irradiating the photoresist body with a light having a fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength;
wherein, the step of irradiating a photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth region of the 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a photoresist body that does not become a color filter layer is removed and photomasks are used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).
While Washizu discloses that a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the fourth color filter is a W filter and the fourth region is a white region.
Kuan disclose that a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a 

Regarding claim 13, Washizu discloses the limitations of claim 12 above.
While Washizu discloses that a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form a color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a fourth-wavelength (see 112(b) rejections above) to control the dye molecules so as to form a white filter under the radiation of the light having the fourth-wavelength.
Sato discloses a step of irradiating a photoresist body with at least three lights each having different wavelength to control dye molecules so as to form the color filter layer having at least three different colors under the radiation of the lights each having different wavelengths further comprises: 
irradiating the photoresist body with a light having a fourth-wavelength to control dye molecules so as to form a fourth color filter under the radiation of the light having the fourth-wavelength (see Figs. 5-7 where a first photomask 50, a second photomask 60 and a third photomask 70 are used to form a first color filter 54, a second color filter 64 and a third color filter 74, respectively, where a first color is cyan, a second color is magenta and a third color is yellow, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a fourth color filter as described by Sato, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Regarding claim 14, Washizu discloses the limitations of claim 2 above.
While Washizu discloses that a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the color filter layer further comprises a fourth color filter, and the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having the fourth-wavelength to control the dye molecules so as to form a white filter under the radiation of the light having the four-wavelength.
Sato discloses that a color filter layer further comprises a fourth color filter, and step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a fourth color filter as described by Sato, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).
Washizu further fails to disclose that the fourth color filter is a W filter.
Kuan disclose that a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Regarding claim 15, Washizu and Sato disclose the limitations of claim 13 above.

the light having the fourth-wavelength passing through a fourth mask and irradiating a white region of the photoresist to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength.
Sato discloses using masks such that the step of irradiating a photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth region of the photoresist body to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength (see Figs. 5-7 where a first photomask 50, a second photomask 60 and a third photomask 70 are used to form a first color filter 54, a second color filter 64 and a third color filter 74, respectively, where a first color is cyan, a second color is magenta and a third color is yellow, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing red, green and blue color filters; see column 9 lines 61-65 teaching the invention is not limited to three color development steps but at least four color developing steps may be employed; see column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).

While Washizu discloses that a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the fourth color filter is a W filter and the fourth region is a white region.
Kuan disclose that a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a white region, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Regarding claim 16, Washizu discloses the limitations of claim 2 above.
While Washizu discloses that a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the color filter layer further comprises a fourth color filter, and using masks such that the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: 112(b) rejections above) to control the dye molecules so as to form a fourth color filter under the radiation of the light having the four-wavelength, and the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form a fourth color filter under the radiation of the light having the four-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth color region of the photoresist to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength.
Sato discloses a color filter layer further comprises a fourth color filter (see the color filter in Figs. 5-7 and column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing red, green and blue color filters; see column 9 lines 61-65 teaching the invention is not limited to three color development steps but at least four color developing steps may be employed), and using masks such that a step of irradiating a photoresist body with at least three lights each having different wavelength to control dye molecules so as to form a color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having a fourth-wavelength to control the dye molecules so as to form a fourth color filter under the radiation of the light having the four-wavelength, and the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form a fourth color filter under the radiation of the light having the four-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth color region of the photoresist to control the dye molecules so as to form 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein photomasks are used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).
Washizu fails to disclose that the fourth color filter is a W filter and the fourth region is a white region.
Kuan disclose that a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a white region, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Regarding claim 17, Washizu discloses the limitations of claim 2 above, and wherein the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength (see 112(b) rejections above) ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]-[0276]);
irradiating the photoresist body with (see 112(b) rejections above) ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]-[0276]); and
irradiating the photoresist body with (see 112(b) rejections above) ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]-[0276]).
Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength comprises: the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength;
wherein, the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises: the light having second-wavelength passing 
wherein, the step of irradiating the photoresist body with the light having the third-wavelength to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength;
wherein, the color filter layer further comprises a fourth color filter, the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the four-wavelength;
wherein, the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the fourth-wavelength light further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth color region of the photoresist to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength.

wherein, a step of irradiating the photoresist body with a light having a second-wavelength to control the dye molecules so as to form a green filter under the radiation of a light having a second-wavelength comprises: the light having second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength;
wherein, a step of irradiating the photoresist body with a light having a third-wavelength to control the dye molecules so as to form a blue filter under the radiation of a light having a third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength;
wherein, the color filter layer further comprises a fourth color filter, the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the four-wavelength;

While Washizu discloses that a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the fourth color filter is a W filter and the fourth region is a white region.
Kuan disclose that a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871